Citation Nr: 0705441	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-04 806 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for cardiac 
arrhythmias.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
pertinent part, the RO confirmed and continued a 0 percent or 
noncompensable evaluation for cardiac arrhythmias.  This 
appeal ensued.

The veteran and his representative appear to have raised the 
issue of enetitlement to service connection for 
cardiovascular disease.  This matter has not been addressed 
is referred to the RO for appropriate action.  


FINDING OF FACT

Cardiac arrhythmias are not productive of permanent atrial 
fibrillation (lone atrial fibrillation); as well, the 
disorder does not result in one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  


CONCLUSION OF LAW

A compensable rating for cardiac arrhythmias is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.31 
and 38 C.F.R. § 4.104, Diagnostic Code 7010 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2003 
letter from the RO to the appellant that was issued in 
connection with the RO decision in March 2004 that confirmed 
and continued the noncompensable rating assigned for the 
veteran's cardiac arrhythmia disorder.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
July 2003, which was before the RO's March 2004 decision 
confirming and continuing the noncompensable rating assigned 
for cardiac arrhythmias.  Hence, the timing of notice 
requirements specified in the Pelegrini decision have been 
satisfied.  

As for assisting the veteran with his claim, the claimant's 
service medical records are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Medical records from non-VA medical sources have also been 
obtained.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

A 30 percent rating is warranted for supraventricular 
arrhythmias where there is paroxysmal atrial fibrillation or 
other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor.  A 10 
percent rating is warranted for supraventricular arrhythmias 
where there is permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. 
§ 4.104, Diagnostic Code 7010.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Analysis

Service medical records disclose that the veteran had 
abnormal cardiac rhythm on EKG testing in 1987, as well as 
cardiac dysrhythmia by Holter monitoring.  At a periodic 
physical examination in July 1993, there was noted to be a 
history of frequent multiform premature ventricular 
contraction pairs, bigeminy and trigeminy on exercise 
testing.  

A September 1999 report was received from A. Bleakley 
Chandler, M.D.  It was noted that the veteran had atypical 
chest pain, with a negative Thallium stress test.  Holter 
monitor testing was essentially normal, as it showed only 
rare premature atrial contractions and premature ventricular 
contractions.  An electrocardiogram was interpreted as 
showing normal sinus rhythm, with a heart rate of 75 beats 
per minute.  On physical examination, pulse rate was 70 beats 
per minute.  The impression was that, from a cardiac 
standpoint, the veteran was stable and doing well.  

Cardiolite stress testing was performed by Cardiovascular 
Associates in June 2003.  It was found that resting heart 
rate was 66 beats per minute and that the resting EKG 
revealed normal sinus rhythm with normal intervals and no 
acute changes.  After administration of stress testing, the 
assessment was that the veteran had ischemic heart disease.  

The veteran was evaluated in June 2003 at the cardiac 
catheterization laboratory of University Health Care System.  
The impressions on angiography included severe focal single 
vessel coronary artery disease.  

A VA heart examination was performed in August 2003.  The 
veteran reported a history of palpitations intermittently.  
Clinical inspection revealed that pulse rate was 64 beats per 
minute and regular.  Heart rhythm was regular.  The 
assessment was history of cardiac arrhythmias.  

The VA examiner went on to state that the veteran's 
arrhythmias might have many etiologies.  One could be 
coronary artery disease or ischemic heart disease due to 
blocked arteries.  Another etiology could be heavy alcohol 
consumption the veteran had during weekends.  

The veteran's cardiac arrhythmia disorder is rated on the 
basis of supraventricular arrhythmias under Diagnostic Code 
7010.  A review of the record demonstrates a history of 
episodic dysrhythmias, or irregular heartbeats.  However, 
there is no medical evidence substantiating that the veteran 
experiences a pattern of permanent atrial fibrillation or 
that he has one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
documented by ECG or Holter monitor.  In fact, diagnostic 
testing during the period pertinent to this appeal did not 
confirm a current pattern of recurrent cardiac arrhythmias.  
Absent objective evidence of the permanent atrial 
fibrillation or of the requisite number of yearly episodes of 
cardiac arrhythmias specified by Diagnostic Code 7010, no 
basis is provided for assignment of a compensable rating for 
the veteran's heart condition.  

The veteran asserts emphatically that a VA physician falsely 
described him as an individual who engages in excessive 
consumption of alcohol.  That assertion finds support in a 
June 2004 letter from Richard R. Whitlock, M.D.  In that 
letter, the physician pointed out that the veteran did not 
and never had a history of alcohol consumption at all.  The 
Board accepts as true that the veteran does not have a 
problem with alcohol consumption.  In this case, the etiology 
of the veteran's cardiac arrhythmias remains uncertain.  
Nevertheless, it should be noted that the issue on appeal is 
the current severity of his cardiac arrhythmias, not the 
origin of that condition.  

For the reasons discussed above, the claim for an increased 
rating for cardiac arrhythmias must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

A compensable rating for cardiac arrhythmias is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


